IN MANDAMUS                           MEMORANDUM DECISION
On December 1, 1997, relator, Elaine Csokmay, filed an application for permanent total disability ("PTD") compensation with respondent, Industrial Commission of Ohio ("commission"). Relator's application was subsequently denied, and on December 28, 1998, relator filed this original action asking that this court issue a writ of mandamus directing the commission to vacate its order denying her application, and to enter an amended order granting her PTD compensation.
On January 8, 1999, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, relator's complaint was referred to a magistrate of this court, who later rendered a decision and recommendation which included comprehensive findings of fact and conclusions of law.  Specifically, the magistrate analyzed the record and briefs of the parties and concluded that this court should grant relator's request for a writ of mandamus, as the commission's order fails to comply with the requirements ofState ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, andState ex rel. Stephenson v. Indus. Comm. (1987), 31 Ohio St.3d 167. No objections to the magistrate's decision have been filed.
Upon review, this court concludes that the magistrate discerned the pertinent legal issues and properly applied the applicable law to those issues.  Having completed an independent review, we have found no error in either the magistrate's decision or analysis.  Accordingly, we hereby adopt the magistrate's decision as our own, including the findings of fact and conclusions of law rendered therein.  The commission is therefore directed to vacate its October 15, 1998 order, and to issue an amended order either granting or denying PTD compensation following a satisfactory analysis of the nonmedical factors applicable to relator's claim.
Writ granted.
KENNEDY and DESHLER, JJ., concur.